COXE, Circuit Judge.
This is an appeal from an order of the District Court for the Western District of New York dismissing a writ of habeas corpus granted the relators July 23, 1915.
The relators were apprehended November 29, 1914, at a schoolhouse located on Grand Island, New York. They were brought to the river by a white man and placed in a boat. Another white man took them to the schoolhouse on the American shore in Erie county, New York. They were apprehended and taken to Tonawanda and were there questioned by two inspectors, all three of the relators stating that they were born in China. Subsequently Arnk Suen and Arnk Bing insisted that they were born in New York. All of the relators are laborers but without certificates of residence.
This case presente the usual contradictions and inconsistencies which are typical of this species of Chinese cases. The testimony offered for the appellants is not persuasive and is so contradictory in many important details that we .cannot assert that the court erred in dismissing the writ.
The order is affirmed and the appeal is dismissed.

^=5>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes